DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine VanEngelen on 10 February 2022.



Claim 1 (Currently Amended)	A polycarbonate headlight lens cleaning and restoring kit consisting of:
	a)	a polycarbonate headlight lens cleaning composition that contains only liquid components, consisting 
i)	a first solvent that softens a Control Polycarbonate Substrate, the first solvent having a flash point of from -58° F[[.]] to 220° F[[.,]]; and
ii)	a second solvent that does not soften [[a]] the Control Polycarbonate Substrate, the second solvent being miscible with the first solvent at a temperature of 25° C[[.]] at 1 atm[[;]] , 
 wherein the first solvent and the second solvent are present in an amount to remove discoloring contaminants from a polycarbonate headlight lens;
	b)	an applicator wipe; and
	c)	a polycarbonate headlight lens restoring a silicone resin in an amount from about 5 weight percent to about 25 weight percent of the restoring composition, 

Claim 2 (Currently Amended)	The polycarbonate headlight lens cleaning and restoring kit of claim 1, wherein the first solvent has a flash point of from -58° F[[.]] to 90° F.

Claim 7 (Currently Amended)	The polycarbonate headlight lens cleaning and restoring kit of claim 1, wherein the second solvent is selected from the group consisting of glycol ether solvents with an alkylene functionality selected from ethylene, diethylene, triethylene, propylene, dipropylene or tripropylene glycols with methyl, ethyl, propyl, butyl, pentyl, or hexyl ether groups, and mixtures thereof.

Claim 8 (Currently Amended)	The polycarbonate headlight lens cleaning and restoring kit of claim 1, wherein the second solvent is selected from the group consisting of 2-butoxyethanol, diethylene glycol butyl ether, triethylene glycol methyl ether, propylene glycol methyl ether, dipropylene glycol methyl ether, propylene glycol propyl ether, propylene glycol butyl ether, dipropylene glycol butyl ether, tripropylene glycol butyl ether, [[or]] and mixtures thereof.

is a hydroxyl-functional phenyl silicone resin.

Claim 18 (Currently Amended)	A method of cleaning and restoring a polycarbonate headlight lens, the polycarbonate headlight lens being at least partially discolored from discoloring contaminants, the method consisting of:
	[[i)]] a)		providing a polycarbonate headlight lens cleaning composition consisting 
i)	a first solvent that softens a Control Polycarbonate Substrate, the first solvent having a flash point of from -58° F[[.]] to 220° F[[.,]]; and
ii)	a second solvent that does not soften [[a]] the Control Polycarbonate Substrate, the second solvent being miscible with the first solvent at a temperature of 25° C[[.]] at 1 atm[[;]] ,
wherein the first solvent and the second solvent are present in an amount to remove discoloring contaminants from a polycarbonate headlight lens;	
[[ii)]] b)	applying the polycarbonate headlight lens cleaning composition onto a discolored polycarbonate headlight lens surface;
[[iii)]] c)	removing discoloring contaminants from the polycarbonate headlight surface to provide a cleaned polycarbonate headlight lens; and
d)	subsequently applying a polycarbonate headlight lens restoring composition a silicone resin in an amount from about 5 weight percent to about 25 weight percent of the restoring composition, 

Reasons for Allowance
Claims 1-12, 14, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is of record. With respect to claim 1, Wall’s kit (see Fig. 2) includes additional elements excluded by the transitional phrase “consisting of,” e.g. alcohol-based cleaner (28). With respect to claim 18, Wall’s method (see Fig. 1) includes additional steps excluded by the transitional phrase “consisting of,” e.g. heating the polycarbonate lens (2) prior to cleaning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The list of references cited attached to this Office action are representative of the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
11 February 2022